Citation Nr: 1432863	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-46 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for jungle rot of the feet.  

2.  Entitlement to service connection for a skin rash associated with sun exposure, to include secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's June 2014 Appellant Brief is located in Virtual VA.  

This Veteran's claims file has been rebuilt and therefore many parts of it, such as a Statement of the Case, are missing from the folder.  

The February 2014 rating decision denied the claim for a skin disability as the evidence submitted was not new and material.  The Veteran submitted a January 2010 timely Notice of Disagree in response to a rating decision earlier that month and perfected his appeal with a timely VA-9 form in November 2010.  There is no record of any previous Board adjudication, nor any final unappealed adjudication.  Therefore, the Board will treat the issue as continuously appealed from the January 2010 rating decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 statement, the Veteran noted he has received medical treatment at the Kansas City VA medical center.  A note in the Veterans Benefits Management System states that there were no outpatient treatment records from Kansas City, but this record is from December 2009, over two years earlier.  On remand, all relevant outpatient treatment notes should be obtained and associated with the claims file.  All clinical records of any earlier treatment should be obtained from any pertinent facility in view of the rebuilding of the claims folder.

At the October 2010 examination, the examiner noted that the medical records were not requested by the RO.  On remand, these records should be made available to the examiner, who should review all the available medical evidence and give addendum opinions regarding the Veteran's claims.  

As this is a rebuilt claims file, every effort should be made to find missing files such as the Statement of the Case.  It is not clear that the appellant's representative has been contacted to provide copies of any applicable information that may exist in their files.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records, particularly those from the Kansas City VA medical center.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  All efforts should be made to rebuild the Veteran's claims file, including finding the Statement of the Case, from any possible source, such as any temporary files at the RO, the Veteran's representative, Veteran's copies of documents and records from the National Personnel Records Center.  

4.  After numbers 1-3 have been completed, the Veteran should be afforded VA addendum opinions to address the nature and etiology of his foot disability and his skin disability.  The examiner must review the physical and electronic claims file and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that each of Veteran's disabilities is related to his active service, taking into account and commenting on his lay statements.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

